Per Curiam.
The judgment is affirmed substantially for the reasons expressed in the majority opinion of the Appellate Division. 89 N. J. Super. 327 (App. Div. 1965). We reserve, however, the question whether mere execution of the three-year contract of employment entered into on August 18, 1961 between Thomas and the Board of Education, even if it had been a valid one, would have given tenure to Thomas.
For affirmance — Chief Justice Weintraub and Justices Jacobs, Francis, Proctor, Hall and Schettino — 6.
For reversal — None.